DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 24 June 2021, which has been entered and made of record.

Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended to cure the previous deficiencies under 35 U.S.C. 112 (Remarks, pg. 5).  The Examiner notes that while certain deficiencies from claims 3 and 7 have been corrected, each of claims 3 and 7 still has at least one remaining deficiency (see rejection below).
Applicant argues "Ulrici does not teach modifying … a bounding box with a topography surface as set forth in the present claims" (Remarks, pg. 6; emphasis added).  The Examiner agrees that Ulrici does not disclose the claimed replacing of the first clipping surface with the topography surface, but this argument is moot due to the new grounds of rejection presented in this Office Action.
Applicant argues "Ulrici does not teach … creating a bounding box with a topography surface as set forth in the present claims.  Although Ulrici identifies an external contour, it does not use such external contour to define a bounding volume" (Remarks, pg. 6; emphasis added).  The Examiner respectfully disagrees.  Ulrici discloses "a sub-volume is specified from the 3D volume" (para. 14), and the disclosed sub-volume is considered to be a bounding box because 
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites "the first one of the jaws," in line 2, which lacks proper antecedent basis.  Since one is not able to tell how these features relate to other parts of the claim, the scope of the claim is unclear.  The Examiner recommends amending the language as follows: wherein the anatomical structures comprise a jaw bone or at least part of teeth of [[the]] a first one of the patient's jaws.
Claim 7 recites the broad limitation "the first anatomical structure" in line 3, and the claim also recites "such as … teeth" which is a narrower statement of the claim feature.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ulrici (US 2017/0243381).
Regarding claim 8, Ulrici discloses A method for selective volume rendering of 3D volumetric data from a patient ("creating an image from a 3D volume," para. 1), the method comprising: obtaining a 3D volumetric data set comprising data for a first and a second anatomical structure in the patient's body ("a 3D volume imaged by means of digital volume tomography (DVT) or computed tomography (CT) … The 3D volume comprises a plurality of structures," para. 86), wherein the first anatomical structure includes a topography surface; obtaining a first digital 3D representation comprising a first portion expressing the topography surface of the first anatomical structure ("an external contour of the segmented sub-object," para. 34); defining a bounding volume using at least the topography surface of the first digital 3D representation ("the external contour of the sub-; and generating a 2D projection of the first anatomical structure by volume rendering of the set of 3D volumetric data, where the bounding volume is applied to exclude 3D volumetric data relating to the second anatomical structure ("a virtual projection image is generated for this selected sub-volume … This results in a virtual projection image of the selected sub-volume, which virtual projection image corresponds to an intraoral X-ray image of a specific region of the dental arch," para. 15; see 2D projection image 30 of Fig. 2, which excludes the upper jaw and other teeth from Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrici in view of Hughes et al. (US 2002/0055081; hereinafter "Hughes").
Regarding claim 1, Ulrici discloses A method for selective volume rendering of 3D volumetric data from a patient ("creating an image from a 3D volume," para. 1), the method comprising: obtaining a 3D volumetric data set comprising data for a first and a second anatomical structure in the patient's body ("a 3D volume imaged by means of digital volume tomography (DVT) or computed tomography (CT) … The 3D volume comprises a plurality of structures," para. 86), wherein the first anatomical structure has a topography surface; obtaining a first digital 3D representation comprising a first portion expressing the topography surface of the first anatomical structure ("an external contour of the segmented ; defining a bounding box having a first clipping surface and a second clipping surface, the bounding box defining a portion of the 3D volumetric data set to be used in volume rendering ("a sub-volume is specified from the 3D volume. A virtual projection image is generated for this sub-volume," para. 14; "the selected sub-volume has the shape of a cuboid," para. 21) [defining] the first clipping surface at least partly with the topography surface of the first anatomical structure ("the external contour of the sub-volume is defined so as to correspond to an external contour of the segmented sub-object," para. 34); and generating a 2D projection of the first anatomical structure by volume rendering of the set of 3D volumetric data defined by the bounding box, where the first clipping surface is applied to exclude 3D volumetric data relating to the second anatomical structure ("a virtual projection image is generated for this selected sub-volume … This results in a virtual projection image of the selected sub-volume, which virtual projection image corresponds to an intraoral X-ray image of a specific region of the dental arch," para. 15; see 2D projection image 30 of Fig. 2, which excludes the upper jaw and other teeth from Fig. 1).
While Ulrici discloses the first clipping surface being defined as the external contour (i.e. topography surface) of the sub-object (i.e. anatomical structure), Ulrici does not specifically recite replacing an initial clipping surface with the topography surface.  In other words, Ulrici discloses defining the first clipping surface as the topography surface, but does not necessarily disclose initializing the first clipping surface with an initial value and subsequently replacing the initial value with the topography surface.
In the same art of 3D volume rendering, Hughes discloses defining a bounding box having a first clipping surface and subsequently replacing the first clipping surface with a more precise surface (e.g. Fig. 5D illustrates an initial, planar clipping surface; "The plane can be adjusted … so that the plane best fits a contour separating the teeth," para. 68).

Regarding claim 2, the combination of Ulrici and Hughes renders obvious wherein the first anatomical structure comprises dental structures in a first one of the patient's jaws (e.g. the teeth contained within sub-volume 18 of Ulrici, Fig. 1 and shown in the 2D projection of Fig. 2) and the second anatomical structure comprises dental structures in the opposing second one of the patient's jaws (e.g. the teeth of the upper jaw of Ulrici Fig. 1 and excluded from the 2D projection of Fig. 2).
Regarding claim 3, the combination of Ulrici and Hughes renders obvious wherein the anatomical structures in the first one of the jaws comprises a jaw bone or at least part of teeth of the first one of the jaws (see Ulrici, Figs. 1-2).
Regarding claim 4, the combination of Ulrici and Hughes described above does not disclose wherein the first digital 3D representation comprises a first surface scan and the first portion expresses the topography of one or more teeth in the first one of the patient's jaws.
Hughes teaches wherein the first digital 3D representation comprises a first surface scan and the first portion expresses the topography of one or more teeth in the first one of the patient's jaws ("Many types of scan data, such as that acquired by an optical scanning system, provide a 3D geometric model (e.g., a triangular surface mesh) of the teeth," para. 47).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the surface scanning teachings of Hughes to the combination of Ulrici and Hughes described above.  The motivation would have been to improve the flexibility of the system by allowing for additional types of input data based on different imaging technologies.
Regarding claim 5, the combination of Ulrici and Hughes renders obvious creating a bounding volume arranged to enclose the 3D volumetric data included in the volume rendering, where at least part of one surface of the bounding volume is formed by the first clipping surface ("the external contour of the sub-volume is defined so as to correspond to an external contour of the segmented sub-object," Ulrici, para. 34; "a virtual projection image is generated for this selected sub-volume," Ulrici, para. 15).
Regarding claim 6, the combination of Ulrici and Hughes renders obvious wherein the volume rendering at least partially is based on ray tracing ("During generation of the projection image from the sub-volume, summation occurs along the virtual X-ray imaging direction represented by virtual parallel rays," Ulrici, para. 90).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrici in view of Hughes, and further in view of Smith (US 2009/0027385).
Regarding claim 7, the combination of Ulrici and Hughes does not disclose wherein an offset is provided between the first clipping surface and the 3D volumetric data such that the first clipping surface is displaced away from the first anatomical structure, such as from the teeth in the first one of the jaws.
In the same art of volume rendering, Smith teaches wherein an offset is provided between the first clipping surface and the 3D volumetric data such that the first clipping surface is displaced away from the first anatomical structure, such as from the teeth in the first one of the jaws ("a bounding box … may comprise six clipping planes … Each clipping plane … is positioned at a default distance (the pre-determined margin) from the nearest object," para. 63).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Smith to the combination of Ulrici .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN MCCULLEY/Primary Examiner, Art Unit 2611